DETAILED ACTION
This office action is responsive to the Request for continued examination filed  February 17, 2022.  The application contains claims 1-4, 6-12, 14-17, 19-24, all examined and rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4, 6-12, 14-17, 19-24 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)
STEP 1. 
Per Step 1 of the two-step analysis, the claims are determined to include an apparatus and method, as in independent Claim 1 and 16, and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine" and “process”. Therefore, the claims are directed to a statutory eligibility category.
Step 2A: 
The invention is directed to receiving query from user and providing results which is organizing human activity. The activity of receiving or displaying content based on a user request fall under managing personal behavior and relationships or interactions between people, and thus an abstract idea (see MPEP 2106.04(a)(2)II, “sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping”). As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
trigger, based on selection of a first element in the primary workspace, generation of a secondary panel to expand from the primary workspace; incorporate the first element in the secondary panel; and generate an actionable output from the secondary panel including the first element.
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
The instant application includes in Claim 1 additional steps to those deemed to be abstract idea(s).
In the instant case, Claim 1 is directed to above mentioned abstract ideas.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
The additional elements recited in the claim beyond the abstract idea include: 
at least one processor; memory.
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 
CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish). 
The dependent claims, when considered individually and as a whole, likewise do not provide "significantly more" than the abstract idea for similar reasons as the independent claim. For example claims 2-4, 6-8, 10-12, 14-15, 17, 19-24 all are further generic functions of sending, receiving and processing data. Claims 8, 14-15 and 19-24 merely specify the information in the data, but does not add any additional structure or steps. Claims 6-7, 14, and 19 of analyzing data for display is recited in a high-level of generality and amount to generally linking the abstract idea to a particular technology environment.
The dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-4, 6-8, 21-24 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory class is similarly analyzed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-12, 14-17, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over https://www.youtube.com/watch?v=RtianiGQR1c Published September 13, 2013 [hereinafter AMS] and available at https://web.archive.org/web/20201206194758/https://www.youtube.com/watch?v=RtianiGQR1c and shown in NPL document created by examiner based on the video in view of JIN et al. [US 2014/0298253 A1, hereinafter Jin].

With regard to Claim 1,
	AMS teach a document tracking panel apparatus comprising: 
memory including instructions for execution (AMS software); and
at least one processor to (System is running on a computer):
generate an interface for display including a primary workspace, the primary workspace displaying health content for a patient (Time 1:49);
trigger, based on selection of a first element in the primary workspace, generation of a secondary panel to expand from the primary workspace (Time 2:45-2:51, selecting any of the alerts within the primary workspace will generate the second panel); 
incorporate the first element in the secondary panel (Time 2:51, the selected alert is incorporated into the second panel); and 
generate an actionable output from the secondary panel including the first element (Time 2:51, the first panel is updated based on the second panel input (e.g. void, add, or edit allergy), Time 15:00-15:20, ordering tests, 15:25-15:32, ordering prescription).
AMS do not explicitly teach wherein the secondary panel is to expand from the primary workspace by extending adjacent to primary workspace. 
Jin wherein the secondary panel is to expand from the primary workspace by extending adjacent to primary workspace (fig. 15a-15b, [0091], [0205]-[0207], Secondary panel extend from the primary workspace adjacent to the primary workspace).
AMS and Jin are related to extend primary workspace to provide a second panel to display related information. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify AMS resulting in resolutions as disclosed by Jin with a reasonable expectation of success as the modification is a Simple substitution of one known form of display for another to obtain predictable results.
One of ordinary skill in the art would be motivated to modify AMS as described above to facilitate the display of a secondary panel without covering the displayed primary panel to help the user to see the data at the primary and secondary panel at the same time without the need to switch between them which will save the user’s time and effort. 

With regard to Claim 2,
AMS-Jin teach the apparatus of claim 1, wherein the at least one processor is to transform the interface from a read-only primary workspace into an editable secondary panel based on the selection of the first element (AMS, Time 2:45-2:51, selecting any of the alerts within the primary workspace will generate a second editable panel, Time 15:00-15:20, ordering tests, Time 10:54-10:57, the first panel is updated based on the second panel documenting patient encounter, Time 15:00-15:20, ordering tests, 15:25-15:32, ordering prescription).

With regard to Claim 3,
AMS-Jin teach the apparatus of claim 1, wherein the processor is to configure the primary workspace to document a patient encounter via the secondary panel (AMS, Time 2:45-2:51, Time 10:54-10:57, the first panel is updated based on the second panel documenting patient encounter).

With regard to Claim 4,
AMS-Jin teach the apparatus of claim 1, wherein the secondary panel is to expand from the primary workspace by popping up on top of the primary workspace (AMS, Time 2:45-2:51, Alert, Time 15:17-15:20, ordering tests, 15:25-15:32, ordering prescription, second panel popping up on top of the primary workspace).

With regard to Claim 6,
AMS-Jin teach the apparatus of claim 1, wherein the at least one processor is to analyze the first element and incorporate an analysis of the first element into the secondary panel (AMS, Time 1:45 , selecting to open patient chart display an alert within a second panel, Time 2:00-2:11, selecting different test and graphing them in the second panel, 2:47-3:17, “healthcare maintenance items that are pre defaulted into the patient's chart and based on the criteria of the patient”, 3:19-3:29, “the AMS system will remind you of certain immunizations that are due or past due and as well as the immunization History”, 3:54-4:22, system analyze patient’s data at the first element and display it at the second panel (e.g. analysis of the patient’s vitals to determine the BMI and the temperature that is above the normal values based on previous visit).

With regard to Claim 7,
AMS-Jin teach the apparatus of claim 6, wherein the analysis includes an alert (AMS, Time 1:45 , selecting to open patient chart display an alert within a second panel, Time 2:00-2:11, selecting different test and graphing them in the second panel, 2:47-3:17, “healthcare maintenance items that are pre defaulted into the patient's chart and based on the criteria of the patient”, 3:19-3:29, “the AMS system will remind you of certain immunizations that are due or past due and as well as the immunization History”, 3:54-4:38, system analyze patient’s data at the first element and display it or graph it at the second panel (e.g. analysis of the patient’s vitals to determine the BMI and the temperature that is above the normal values based on previous visit)).

With regard to Claim 8,
AMS-Jin teach the apparatus of claim 1, wherein the secondary panel is to enable a nonlinear workflow through the interface through collection of a plurality of elements from the primary workspace (AMS, Time 6:22-20:23, Encounter Notes enable nonlinear workflow by providing a template that the user can use directly to define different elements as patient data, symptoms, Labs, (Key phrases), and include multiple tabs that the user can select or not in any order”).

With regard to Claims 9 and 16,
Claims 9 and 16 are similar in scope to claim 1; therefore they are rejected under similar rationale.
With regard to Claims 10 and 17,
Claims 10 and 17 are similar in scope to claim 2; therefore they are rejected under similar rationale.
With regard to Claim 11,
Claim 11 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to Claim 12,
Claim 12 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claims 14 and 19,
Claims 14 and 19 are similar in scope to claim 6; therefore they are rejected under similar rationale.
With regard to Claims 15 and 20,
Claims 15 and 20 are similar in scope to claim 8; therefore they are rejected under similar rationale.


With regard to Claim 21,
AMS-Jin teach the apparatus of claim 1, wherein the secondary panel includes a summarization of the first element (Time 2:45, selecting the Allergy Alert display a summarization of the allergies, Jin, fig. 15a-15b).

With regard to Claim 22,
AMS-Jin teach the apparatus of claim 1, wherein where wherein the secondary panel includes a representation of the first element. in the secondary panel includes a representation of the first element (Time 6:19-6:58, selecting the encounter notes display a representation for the encounter notes template, Jin, fig. 15a-15b).

With regard to Claim 23,
AMS-Jin teach the apparatus of claim 1, wherein the first element is an application (Time 5:55-6:17, Print, Encounter note Entry, Order Tests, Write Rx, etc., Time 6:19-6:58, Time 12:39-12:42, Time 14-14:30, selecting the encounter notes is a text input application that communicate with a database to access templates that the user could use or create, Time 15:15-16:00, Tests ordered, 15:35, Prescription writer that allow seeing and adding new prescription and requesting refill from pharmacies16:58-17:30, Linked images application, , Jin, fig. 15a-15b).

With regard to Claim 24,
AMS-Jin teach the apparatus of claim 1, wherein the secondary panel includes one or more applications (Time 5:55-6:17, Print, Encounter note Entry, Order Tests, Write Rx, etc., Time 6:19-6:58, Time 12:39-12:42, Time 14-14:30, selecting the encounter notes is a text input application that communicate with a database to access templates that the user could use or create, Time 15:15-16:00, Tests ordered, 15:35, Prescription writer that allow seeing and adding new prescription and requesting refill from pharmacies16:58-17:30, Linked images application, Jin, fig. 15a-15b).

Response to Arguments
Applicant argue that the Office Action does not identify which sub-grouping the office is basing the current rejection on and that the provided claims do not fall within any of organizing human activities; therefore the current rejection is improper.
Examiner respectfully disagrees, 
First, the Office Action provided that the rejection falls within the methods of organizing human activities and a clear explanation was provided for the abstract claim limitations and based on the explanation it is clearly understood that the sub-grouping is “Managing Personal Behavior or Relationships or Interactions Between People”. The claims are directed mainly to receiving an input through a first panel to display related data within a second panel. The activity of receiving or displaying content based on a user request fall under managing personal behavior and relationships or interactions between people, and thus an abstract idea (see MPEP 2106.04(a)(2)II, “Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping”). As such, the claims include an abstract idea. Examiner notes that the activity between a person and a computer fall with managing personal behavior and relationships or interactions between people as previously clarified by the MPEP 2106.04(a)(2)II and cited previously.
Second, the Office took the initial burden to demonstrate with evidence and a reasoned explanation that the claims fall into one of the sub-categories. That is clear in the explanation of the different steps and the analysis of the claims provided in the Office Action dated 2/24/2021 See pages 2-9.

Applicant’s arguments, with respect to the rejection(s) of claims 1, 9, and 16 under 35 U.S.C. 103 that the cited portions of JIN, disclose a call menu icon that appears onscreen after a user touches a contact icon and that JIN is silent as to how the call menu icon appears on screen, let alone whether is expands adjacently from the screen/window depicted in Figs. 15a-15b. In contrast, independent claims 1, 9, and 16 recite that the secondary panel extends adjacent from a primary workspace.
Examiner respectfully disagrees, 
First, regarding the argument related to the how the icon appears on screen. JIN is cited to teach the ability to display a second panel providing related information to the user selection adjacent to a first panel that is based on receiving an input of selecting an element displayed within the first panel. Therefore, how the icon appears on screen is not related to the current rejection See at least fig. 15a-15b, [0091], [0205]-[0207].
Second, Jin teach the ability to extend a second panel adjacent to a primary panel See at least fig. 15a-15b, [0091], [0205]-[0207], Secondary panel extend from the primary workspace adjacent to the primary workspace. AMS and Jin are related to extend primary workspace to provide a second panel to display related information. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify AMS resulting in resolutions as disclosed by Jin with a reasonable expectation of success as the modification is a Simple substitution of one known form of display for another to obtain predictable results. One of ordinary skill in the art would be motivated to modify AMS as described above to facilitate the display of a secondary panel without covering the displayed primary panel to help the user to see the data at the primary and secondary panel at the same time without the need to switch between them which will save the user’s time and effort. Therefore, the applicant arguments are not persuasive.

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Applicant argue new Claims 21-24 are directed towards features not shown, disclosed, or taught by the cited portions of AMS and JIN.
Examiner respectfully disagrees and refer the applicant for the claims rejection for further details.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. 20100131293 issued to Linthicum et al. See at least Fig. 2-4
US Patent No. 20120284603 issued to Saibabu et al. See at least Fig. 2-12
US Patent No. 20150012298 issued to ASH et al. See at least Fig. 3-6A

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174